

114 S1655 IS: To amend the United States Cotton Futures Act to exclude certain cotton futures contracts from coverage under that Act.
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1655IN THE SENATE OF THE UNITED STATESJune 24, 2015Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the United States Cotton Futures Act to exclude certain cotton futures contracts from
			 coverage under that Act.
	
		1.Excluding certain cotton futures contracts from coverage under United States Cotton Futures Act
 (a)In generalSubsection (c)(1) of the United States Cotton Futures Act (7 U.S.C. 15b(c)(1)) is amended— (1)by striking except that any cotton futures contract and inserting the following:
					
 except that—(A)any cotton futures contract; (2)by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (B)any cotton futures contract that permits tender of cotton grown outside of the United States is excluded from the coverage of this paragraph and section to the extent that the cotton grown outside of the United States is tendered for delivery under the cotton futures contract..
 (b)ApplicationThe amendments made by subsection (a) shall apply with respect to cotton futures contracts entered into on or after the date of enactment of this Act.